DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 were pending. Claims 1, 4 and 16 are amended. Claim 10 is cancelled. Claim 21 is added. Claims 1-9 and 11-21 are now pending.
The objection to the abstract of the disclosure has been moot in view of the amendment. The objection to the abstract is moot in view of applicant’s amendment and remark. The objection to claim 4 is moot in view of applicant’s amendment and remark. The objection to the disclosure is moot in view of applicant’s amendment and remark.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over YE et al. (US 20160196652 A1, hereinafter “YE”) in view of AKAI et al. (US 20160239957 A1, hereinafter “AKAI”).

Regarding claim 1 (Currently Amended), YE teaches a method for estimating position of a sample in a charged particle microscope apparatus (0043; “… microscope such as a confocal laser microscope, …”), the method comprising: 
receiving an image of the sample (‘biopsy’) in the charged particle microscope apparatus (0022, 0066, 0059; Figure 2A; “obtain a newly arrived endoscope image”);
accessing a template (‘reference image; or ‘the pentagon’) associated with the sample, the template describing a template version of the sample in a desired alignment, the template further including a plurality of template key points of the template version of the sample (0022, 0042, 0066; Figure 2A; “Obtain the optical biopsy site position in the current image (the reference image)”; wherein the reference image is the template and the vertex of the pentagon is the key point); 
determining a plurality of key points on the sample, each of the key points on the sample corresponding to a corresponding template key point of a sample template (0047, 0049; Figures 1-2; “the vertices of the pentagon”); and 
 determining, based on the key points and the corresponding template key points, a pose of the sample in the image (0047-0048, 0060, 0065-0066, 0076; Figures 1, 2A; “[0047] The locations of the vertices 220 of the pentagon are defined as the centres of surrounding regions 210 (associated sites) that can be independently tracked in subsequent images. This can be achieved using any tracking method that enables re-identification of a region, such as the Tracking-Learning-Detection approach. These associated sites 210 may comprise rectilinear regions, which may be square. Different shapes can also be used for the associated sites, depending on the method employed for tracking. The size of the associated sites 210 can be defined according to the image size.”; and “[0048] … The controller 115 is configured to rotate the pentagon 230 ….”, “[0066] … determining Some embodiments of the disclosure determine the median of the candidate biopsy site positions, which may be obtained from all identifiable affine transformations generated from the pentagons.”); and
a transformation between the sample in the image and the template version of the sample as described in the template (0048, 0060; Figures 1, 2A; “[0048] … The controller 115 is configured to rotate the pentagon 230 ….”).

YE failed to teach the method comprising: 
determining a difference between the pose of the sample in the image and the desired alignment of the sample described by the template; 
determining, based on a difference between the pose of the sample in the image and the desired alignment of the sample described by the template, and
causing the sample to be aligned within the charged particle microscope apparatus based on the transformation.

AKAI, in the same field of endeavor, shows a method comprising: 
determining a difference between the pose of the sample in the image and the desired alignment of the sample described by the template  (0101, 0108; Figures 1, 14, 16; “[0101] The pattern detection processing unit 152 executes a pattern detection process on the contour extracted image. Herein, a pattern detection process is a process of detecting which contour in the contour extracted image is the outer contour of the microwell 105 and also detecting which contour is the contour of the first identifier 101. As the pattern detection process, techniques known to those skilled in the art can be applied. As an example, there is known a method of storing templates of the shapes of the microwells 105 and templates of the shapes of the first identifiers 101 in the sample image management device 130 in advance, and performing pattern matching using the templates. The pattern detection processing unit 152 detects as the contour of the microwell 105 or the contour of the first identifier 101 a portion that has a degree of similarity greater than or equal to a predetermined degree of similarity to each template. It should be noted that the template may be enlarged or shrunk in accordance with the magnification of the image acquisition device 110, or pattern matching may be performed with a template that is being rotated.”); 
determining, based on a difference between the pose of the sample in the image and the desired alignment of the sample described by the template, a transformation between the sample in the image and the template version of the sample as described in the template  (0108; Figures 16; “[0108] It should be noted that the process of the first identifier recognition processing unit 154 is not limited thereto, and other methods may also be used. In the process of the first identifier recognition processing unit 154, it is acceptable as long as a first identifier can be associated with a well ID from the relative positional relationship between the microwell 105 and the first identifier 101. It is also possible to, as shown in FIG. 16, perform template matching by preparing a plurality of templates each including a microwell and a first identifier. An enlarged sample image can be associated with a well ID from the results of template matching as long as each template and the well ID are associated with one another in the first identifier corresponding table.”); and 
causing the sample to be aligned within the charged particle microscope apparatus based on the transformation (0076, 0112; Figures 6-7; “[0076] FIG. 7 represents a microscope image of a pair of the microwell 105 and the first identifier 101 at each of positions A, E, and H in FIG. 6. In this embodiment, the distance between the first identifier 101 and the microwell 105 of each pair is substantially the same. However, as the angle α of the first identifier 101 with respect to its corresponding microwell 105 and/or the length of the line (bar) differ(s) from pair to pair, it is possible to identify the position of each microwell 105 only by observing a pair of the microwell 105 and the first identifier 101. Further, as all of the first identifiers 101 are in the shapes of lines that are oriented in the same direction, and are provided to the right of the respective microwells 105, it is possible to identify, even from an enlarged image of a pair of a microwell 105 and a first identifier 101 captured at high magnification, the orientation of the cell culture vessel at the time of capturing the image based on the position of the first identifier 101 and the orientation of the line (bar). The “orientation” herein is the angle of rotation, and differs from the angle α. For example, when each dot in the embodiment shown in FIG. 4 is replaced by a line (bar), the “orientation” indicates the angle of rotation of the line with respect to the straight line X at the position of the dot, that is, the angle made by the straight line X and the line of the identifier. Using the volume of information on the orientation can identify the orientation of the culture vessel. Further, varying the orientation of each first identifier 101 can also increase the amount of information held by the first identifier 101.”, “[0112] The contour extraction process is not necessarily required, and it is also possible to prepare a template that is close to an enlarged sample image obtained with the image acquisition device 110, such as a microscope, and execute a pattern matching process between the template and the enlarged sample image (i.e., image before subjected to a contour extraction process).”).

It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the teachings of the sample management of AKAI of the sample alignment within the charged particle microscope based on transformation in to the microscopy of YE in order to manipulate the sample with in the probe or sample holder of the microscope and in order to have a robust system that will analyze a sample despite it have a skew. 


Regarding claim 2 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows wherein aligning the sample in the charged particle microscope apparatus comprises aligning the sample as part of a process in which a sub-sample/lamella is automatically formed (0061; wherein creating the regular pentagon is sub-sample and are automatically formed).


Regarding claim 3 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the template describes a desired region of the sample from which a sub-sample/lamella is to be formed, and aligning the sample in the charged particle microscope apparatus comprises aligning the sample so that the sub-sample/lamella is automatically formed from the desired region of the sample (0051; “… affine transform may be determined by finding a single common affine transformation that provides a best least-squares match of the location of each set of non-collinear locations in the reference image to the corresponding set of locations …”).


Regarding claim 4 (Currently Amended), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, further comprising causing optics of the charged particle microscope apparatus to be adjusted based on the 0047, 0049, 0060; Figure 1; wherein vertices 220 are the key points).


Regarding claim 5 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the transformation comprises one or more of a translation, a rotation, a scale adjustment, a skew, or an application of another kind of linear transformation matrix (0048, 0049, 0060, 0066, 0085; Figures 1 and 5B; “[0060] To define a plurality of sets of such regions 210, the initial pentagon is rotated through angles {θ, 2θ, . . . , (n−1)θ}, until nθ=72°. Rectangular regions 210 of image data can then be centred at the pentagons' corner points 220 in each rotated position so that each of the n rotations provides a set of regions (associated sites) centred on the site at which the microscope image was obtained.”).
Regarding claim 6 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the key points are point locations within the image of the sample (0059, 0060; Figures 1, 2A-B; wherein the vertex of the pentagon is the key point locations within the image of the sample).


Regarding claim 11 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein there is a one to one correspondence between each of the key points of the sample in the image and a corresponding template key points (0076; “[0076] … determining a single common affine transformation to map the at least three locations from the reference image onto the corresponding locations in the second image.”).


Regarding claim 12 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the sample is on a probe, and wherein causing the sample to be aligned comprises manipulating the probe so that the sample is in a desired position (0043; “[0043] The first imager may comprise an endoscopic camera and the second imager may comprise a microscope such as a confocal laser microscope, and the apparatus is configured to perform probe-based Confocal Laser Endomicroscopy (pCLE).”).


Regarding claim 13 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the sample is on a sample holder, and wherein causing the sample to be aligned comprises manipulating the sample holder so that the sample is in a desired position (0058-0059; Figure 2A-2B; “[0058] The method of FIG. 2A proceeds as follows. A macroscopic image of a tissue region is obtained, and in the event that no microscope image is obtained, a retargeting procedure is performed. The retargeting procedure is described below with reference to FIG. 2B.”, “[0059] In the event that a microscope image of a site in the endoscopic image is taken, the location of the site at which the microscope image was taken is obtained. To define the location of the site, a regular pentagon, O, of radius, r.sub.1 is defined centred at the site position. Associated sites are then defined as rectangles of the image data centred at each vertex of this pentagon. Accordingly, this pentagon defines a set of non collinear locations at the vertices of the pentagon and a region of image data around each location. ...”).


Regarding claim 14 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows method of claim 1, wherein the image is a first image, and the method further includes: 
generating a second image of the sample after the sample has been caused to be aligned within the charged particle microscope apparatus (0065; “…. This affine transformation can then be used to estimate a candidate site location, in the current image, corresponding to the site at which the microscope image was obtained. …”); and 
verifying, based on the second image, of that the sample is in a desired position (0065).


Regarding claim 15 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows that method of claim 14, wherein verifying that the sample is in the desired position comprises: 
determining, based on the additional key points and the corresponding template key points, an additional transformation between the sample in the second image and the template version of the sample as described in the template (0047, 0049; Figure 2; “[0047] The locations of the vertices 220 of the pentagon are defined as the centres of surrounding regions 210 (associated sites) that can be independently tracked in subsequent images. This can be achieved using any tracking method that enables re-identification of a region, such as the Tracking-Learning-Detection approach. These associated sites 210 may comprise rectilinear regions, which may be square. Different shapes can also be used for the associated sites, depending on the method employed for tracking. The size of the associated sites 210 can be defined according to the image size.”, “[0049] These first sets of non collinear locations 220 provide a first level of associated sites 210. To take into account changes in scale (for example, camera zoom-in or zoom-out), the controller 115 is configured to define groups of pentagons, wherein each group comprises a plurality of sets of associated sites (at least three non collinear locations that can be tracked together).”); and 
verifying that the additional transformation is within a threshold value (0063-0064; Figures 2B; “[0063] Based on this comparison, a confidence interval can be assigned to the match between the region 210 of image data (associated site) and locations in the current image. If the best match (highest confidence level) is not greater than a selected threshold confidence, the region of image data cannot be assigned to a location in the current image.”, “[0064] If the location in the current image that provides the best match with the region 210 of image data also provides a confidence interval that is better than the selected threshold confidence, then the region of image data (associated site) is identified with that location in the current image.”). 


Regarding claim 16 (Currently Amended), System and non-transitory computer readable storage claim 16 is drawn to the system and non-transitory computer readable storage corresponding to the method of using same as claimed in claim 1 and has been rejected for the same reasons of obviousness as used above. 


Regarding claim 17 (Original), System claim 17 is drawn to the system corresponding to the method of using same as claimed in claim 13. Therefore, system claim 17 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used above. 


Regarding claim 18 (Original), System claim 18 is drawn to the system corresponding to the method of using same as claimed in claim 14. Therefore, system claim 18 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used above. 


Regarding claim 19 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows method of claim 16, wherein the system further includes a focused ion beam (FIB) system, and wherein the instructions further cause the charged particle microscope system to generate a lamella from the sample once the sample is caused to be aligned within the charged particle microscope system (0036, 0050, 0061, 0065; Figure 4; wherein the multiple pentagons (polygons) are generated virtual samples i.e. lamellas; “[0065]…. This affine transformation can then be used to estimate a candidate site location, in the current image, corresponding to the site at which the microscope image was obtained. This process is repeated for each pentagon for which at least three non-collinear locations can be identified to provide a collection of candidate positions. …”).


Regarding claim 20 (Original), System claim 20 is drawn to the system corresponding to the method of using same as claimed in claim 1. Therefore, system claim 20 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above. However, claim 16 further recites the following limitations and YE further shows wherein the sample is a biological sample, the key points correspond to features within the biological sample (0072; wherein the tissue sample is a biological sample), and wherein aligning the sample comprises aligning the biological sample so that the charged particle microscope system captures an additional image of a desired portion of the biological sample at a desired orientation  (0022, 0066, 0059; Figure 2A).


Regarding claim 21 (New), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein the transformation desired alignment of the sample described by the template is determined based on a user input (0045; “[0045] The controller 115 identifies in a reference image, a site comprising 2D image coordinates of an optical biopsy site. This identification may be performed based on user input, or from tracking the position of the second imager 120 in the field of view 140. In the latter case, the optical biopsy site can be localised as the area on the tissue surface where the tip of the imaging probe touches when it comes in contact with the tissue.”).



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over YE in view of AKAI as applied to claim 1 above, and further in view of TRENHOLM et al. (US 20160034809 A1) hereinafter “TRENHOLM”.

Regarding claim 7 (Original), YE in view of AKAI shows the method of claim 1 as shown above, but failed to show wherein the key points are determined using a convolutional neural network (CNN).
TRENHOLM, in the same field of endeavor, shows the method of claim 1, wherein the key points are determined using a convolutional neural network (CNN) (0108; Figure 9; “… The machine learning abstraction may implement Deep Neural Networks (“DNN”), Support Vector Machines (“SVM”) and/or Convolutional Neural Networks (“CNN”) which can be implemented via drivers to Theano™, Caffe™, etc. as per the Runtime API.”). 

It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the teachings of Trenholm of the sample alignment within the charged particle microscope based on transformation wherein the key points are determined using a convolutional neural network (CNN) in to the microscopy of Ye in view of the sample management of AKAI in order to manipulate the sample with in the probe or sample holder of the microscope and yield a predictable result.


Regarding claim 8 (Original), YE in view of AKAI shows the method of claim 1 as shown above, but failed to show the method of claim 1, wherein determining the key points comprises:
segmenting the image to form a segmented image; and 
determining the key points based on the segmented image.

Trenholm further shows the method of claim 1, wherein determining the key points comprises: 
segmenting the image to form a segmented image (0072; Figure 2; “[0072] … Further, for sensor data processed by compute-intensive and/or iterative data-presentation or training-based methods such as neural networks, alternating optimization (clustering), or self-organizing maps (Kohonen SOM), features may be computed locally in the factory and transferred to the cloud engine in order to train a classifier model. Pre-processing may include feature extraction at the site level (optionally, once data is normalized), carried out with feature extraction techniques by a classification model, such as by a scene parser, as described in more detail below. While the term “scene parsing” implies a labelled segmentation of a visual scene, its use in this document is both literal (for optical sensing data) and metaphorical (for non-optical sensing data). …  Feature extraction includes low and high level techniques: edge detection, thresholding, high/low pass filtering, transforms [e.g. principal component analysis (PCA), independent component analysis ICA, fast fourier transform FFT, wavelet transform], template matching, segmentation, clustering, dimensionality reduction and the like. Feature extraction at the site level may minimize data transfer to the engine. Immediate inspection of computed features at the sensor before transfer may also identify the data as duplicate, irrelevant or otherwise not needing to be transferred. ”); and 
determining the key points based on the segmented image (0072; Figure 2).

The motivation used to combine Trenholm prior art to YE prior art in view of AKAI prior art on the rejection to the claim 7 is still applicable to the rejection of claim 8. 


Regarding claim 9 (Original), YE in view of AKAI shows the method of claim 1 as shown above. YE further shows the method of claim 1, wherein determining the plurality of key points on the sample (0022, 0042, 0066; Figure 2A; “Obtain the optical biopsy site position in the current image (the reference image)”; wherein the reference image is the template and the vertex of the pentagon is the key point), wherein an output of the CNN (machine learning) includes coordinates of predicted locations for each of the plurality of key points on the sample within the image of the sample (0137; Figure 26; “[0137] Referring now to FIG. 26, ... At block 2616 the key points can be matched with key points in the template pool (e.g. using Hamming distance), and the presence of the key points in the template pool can be used as input to a machine learning technique. At block 2618 a geometry characteristic, such as length, and an object surface characteristic can be calculated and used as input to a computational module, such as a machine learning classification model. At block 2620 a machine learning model may be applied.”), but fail to show the method of claim 1 further comprises processing the image with a convolutional neural network (CNN). 

Trenholm shows processing the image with a convolutional neural network (CNN), wherein an output of the CNN includes coordinates of predicted locations for each of the plurality of key points on the sample within the image of the sample (0108; Figure 9). 

The motivation used to combine Trenholm prior art to YE prior art in view of AKAI prior art on the rejection to the claim 7 is still applicable to the rejection of claim 9. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-21 have been considered but are moot based on the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482